*18SENTENCIA
(Regla 50)
Analizados ponderadamente la Petición de Certiorari presentada por la Sra. Carmen Rosado González Vda. de Rivera, peticionaria, así como los demás documentos que obran en el expediente, en virtud de la facultad que nos concede la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, se expide el auto solicitado y se dicta sentencia me-diante la cual revocamos la resolución del Tribunal de Cir-cuito de Apelaciones de 19 de marzo de 2001. Se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de Caguas, para que proceda a expedir los nuevos emplaza-mientos y puedan continuar los procedimientos.

Además, se le impone a los Ledos. Carlos Mondríguez y Carlos Mondríguez Rivera, representantes legales de la pe-ticionaria, una sanción de doscientos dólares ($200) a cada uno, que deberán pagar a favor del Estado Libre Asociado de Puerto Rico. Se ordena que esta sentencia también sea notificada a la Sra. Carmen Rosado González Vda. de Rivera.

Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Na-veira de Rodón emitió una opinión de conformidad, a la cual se unieron los Jueces Asociados Señores Fuster Ber-lingeri y Rivera Pérez.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

Opinión de conformidad emitida por la
Juez Asociada Se-ñora Naveira de Rodón,
a la cual se unen los
Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez.
En virtud de que la revisión de este Tribunal se da con*19tra la sentencia y no contra sus fundamentos, estamos con-formes con la Sentencia emitida por este Tribunal que re-voca la determinación del Tribunal de Circuito de Apelaciones, permite la expedición de nuevos emplaza-mientos, sanciona económicamente a los representantes le-gales de la Sra. Carmen Rosado González Vda. de Rivera y notifica a esta última de la Sentencia emitida por este Tribunal.
f — I
Hace casi cuatro décadas que este Tribunal estableció como norma que la drástica sanción de desestimar un caso sólo procede cuando otras sanciones hayan resultado ser ineficaces y haya quedado inequívocamente demostrado la desatención y el abandono total de la parte con interés. Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823 (1962). Dos décadas más tarde, en Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494, 498 (1982), aclaramos que cuando una situación amerita la imposición de una sanción severa, el tribunal debe, en primer término, imponerla al abogado de la parte. Puntualizamos que “la severa sanción de la desestimación de la demanda o la eliminación de las alegaciones, tan s¡ó]lo ¡procederá] después que la parte haya sido debidamente informada y/o apercibida de la si-tuación y de las consecuencias que pueda tener el que la misma no sea corregida”. (Enfasis suplido.) Reconocimos que en la mayoría de los casos “las partes no están entera-das de la actuación negligente de sus abogados y, al adve-nir en conocimiento de ello, la situación es corregida de inmediato”. Id.
El asunto que hoy nos ocupa nos brinda la oportunidad de ampliar el alcance de dicha norma a las disposiciones de la Regla 4.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre el término para diligenciar el emplazamiento.
*20A continuación hacemos un breve recuento de los hechos que hoy dan lugar al asunto que nos ocupa.
I — I
h — I
El 25 de octubre de 1999 la Sra. Carmen Rosado Gon-zález presentó ante el Tribunal de Primera Instancia, Sala Superior de Caguas, una demanda mediante la cual soli-citó la división de la comunidad hereditaria habida entre ésta y los codemandados Manuel Osvaldo Rivera Pérez, Niulka Zahira Rivera Pérez, Ivangs Manuel Rivera Pérez t/c/p Iván Manuel Rivera Pérez, Manuel Rivera Pérez, Maritza Rivera Saldaña, Emmanuel Rivera Texidor, represen-tado por su madre Maritza Texidor. (1) Ese mismo día el tribunal expidió los correspondientes emplazamientos. Sin embargo, sólo pudieron ser emplazados dos (2) de los de-mandados: Ivangs Manuel Rivera Pérez, el 24 de marzo de 2000, y Manuel Osvaldo Rivera Pérez, el 28 de marzo de 2000.
Posteriormente, la demandante Rosado González soli-citó que se le anotara la rebeldía a los dos (2) únicos de-mandados emplazados por éstos no haber contestado la de-manda dentro del término provisto por las Reglas de Procedimiento Civil.(2) El 14 de julio de 2000 el foro de instancia les anotó la rebeldía. Además, le concedió a la demandante Rosado González un plazo de treinta (30) días para que informara las gestiones realizadas respecto al diligenciamiento de los emplazamientos de los demás demandados. (3)
Concluido el plazo concedido sin que la demandante Ro-sado González cumpliera con la orden de informar las ges-tiones para diligenciar los emplazamientos restantes, el *21tribunal de instancia le concedió motu proprio un plazo adicional de diez (10) días para cumplir con dicha orden.(4)
El 19 de noviembre de 2000, trece (13) días después de vencer el término concedido, la demandante Rosado Gon-zález compareció y, en respuesta a los requerimientos del tribunal, señaló que aún no había podido emplazar a tres (3) de los demandados, Niulka Zahira Rivera Pérez, Maritza Rivera Saldaña y Emmanuel Rivera Texidor por con-ducto de su madre, porque desconocía la dirección de éstos. Adujo que sólo hacía unos días que había obtenido infor-mación relacionada con la dirección de Niulka Zahira Rivera Pérez y de Maritza Rivera Saldaña. En cuanto a Emmanuel Rivera Texidor y su madre, sólo sabía que vivían en Santa Isabel. Ante tales circunstancias, solicitó la expe-dición de nuevos emplazamientos y la autorización para emplazar mediante edicto a dos (2) de los demandados, ya que había descubierto que una, Niulka Zahira Rivera Pé-rez, residía fuera de la jurisdicción, y desconocía la direc-ción de Emmanuel Rivera Texidor. Con dicha moción acom-pañó una copia de la declaración jurada suscrita por la emplazadora Jackeline Navarro Rivera el 14 de noviembre de 2000, en la cual ésta detalló las gestiones que realizó para conocer el paradero de los demandados que aún per-manecían sin emplazar. Sobre el particular, la emplaza-dora expresó lo siguiente:
2. En el presente caso se expidieron emplazamientos a nom-bre de Niulka Zahira Rivera Pérez y Emmanuel Rivera Texi-dor por conducto de su madre Maritza Texidor.
3. Me personé a la última dirección conocida de la deman-dada Niulka Zahira Rivera Pérez, siendo informada por su madre, la señora Carmen Aurora Pérez Díaz de que ésta no reside en Puerto Rico, siendo su actual dirección la siguiente: 123 Gambier St. [,] San Francisco, Cal. 94134.
4. Me personé a las oficinas postales de Humacao, Puerto Rico, entrevistando al técnico de ventanilla, señor Luis Rivera *22Costas, quien indicó desconocer dirección alguna de dicha demandada.
5. Me personé al Cuartel de la Policía de Humacao y me entrevisté con la Retén Adelaida Boilier Camacho, placa nú-mero 2562, quien manifestó desconocer dirección alguna de la demandada.
6. Me personé a la Alcaldía del Municipio de Humacao, en-trevistando a la recepcionista María M. Mojica, quien desco-noce dirección alguna de la demandada.
7. En cuanto al demandado Emmanuel Rivera Texidor, sólo conocemos que vive en el pueblo de Santa Isabel, pero las ges-tiones realizadas para localizarlos fueron infructuosas.
8. Me personé a las oficinas postales del municipio de Santa Isabel, donde entrevisté a Lincon Carrero, técnico de ventani-lla, quien indicó desconocer dirección alguna de dicho demandado.
9. Me personé al Cuartel de la Policía del Municipio de Santa Isabel, entrevisté al Retén Wilfredo Avilés, placa número 15638, quien manifiesta desconocer dirección alguna del demandado.
10. Por último, me personé en la Casa Alcaldía de Santa Isabel, entrevistando a la Directora de Recursos Humanos, se-ñora Cándida Jiménez, quien desconoce dirección alguna del demandado. Apéndice, págs. 45-46.
Cabe señalar que del expediente nada surge que nos indique que la demandante Rosado González estuviera in-formada de los acontecimientos procesales suscitados en su caso para llevar a cabo los emplazamientos. El 19 de diciembre de 2000 el tribunal de instancia declaró sin lugar la solicitud de nuevos emplazamientos bajo el fundamento de que ésta fue presentada fuera del plazo de seis (6) meses dispuesto por la Regla 4.3(b) de Procedimiento Civil, supra. Esta Orden fue notificada el 22 de enero de 2001.
Inconforme, la representación legal de la demandante Rosado González acudió oportunamente al Tribunal de Cir-cuito de Apelaciones (en adelante Tribunal de Circuito) me-diante un recurso de certiorari. Dicho foro apelativo denegó la expedición del auto ya que no hubo justa causa para la expedición de nuevos emplazamientos. Denegada la recon-sideración, la demandante Rosado González acudió ante nos alegando la comisión de los errores siguientes:
*231. Erró el Tribunal de Circuito de Apelaciones al no expe-dir el auto solicitado y confirmar la orden dictada por le Tribunal de Primera Instancia que impide que la comunidad de bienes hereditarios en cuestión sea dividida conforme a la vo-luntad del testador, ello por razón de haber desestimando la demanda con perjuicio.
2. Erró el Tribunal de Circuito de Apelaciones al concluir que la peticionara no evidenció la existencia de causas por las cuales debía prorrogarse el término reglamentario dispuesto para el diligenciamiento de los emplazamientos. Petición de certiorari, pág. 5.
l — l HH
El propósito del emplazamiento es notificar a la parte demandada, a grandes rasgos, de que existe una acción judicial en su contra para que, si así lo desea, ejerza su derecho a comparecer en el juicio, ser oído y presentar prueba a su favor. Bco. Central Corp. v. Capitol Plaza, Inc., 135 D.P.R. 760, 763 (1994). El concepto de jurisdicción so-bre la persona está intrínsecamente relacionado al debido proceso de ley. Reyes v. Oriental Fed. Savs. Bank, 133 D.P.R. 15, 21 (1993). Por lo tanto, el emplazamiento cons-tituye “el mecanismo procesal de notificación que se utiliza para que un tribunal pueda adquirir jurisdicción sobre la persona del demandado, de forma tal que éste quede obli-gado por el dictamen que finalmente se emita”. (Énfasis suplido.) Márquez v. Barreto, 143 D.P.R. 137, 142 (1997).
En nuestro ordenamiento jurídico, la Regla 4 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, es la que contiene las disposiciones aplicables a los emplazamientos.!5) Dentro de dicho cuerpo, la Regla 4.3(b), supra, establece lo relacio-nado al plazo que tiene un demandante para diligenciar un emplazamiento una vez presentada la demanda, ya que los emplazamientos, como regla general, son expedidos al ésta *24presentarse. Monell v. Mun. de Carolina, 146 D.P.R. 20, 25 (1998).(6) Así pues, dicha regla dispone que éste deberá ser diligenciado dentro del término de seis (6) meses de haber sido expedido. Sobre el particular, se establece lo siguiente:
(b) El emplazamiento será diligenciado en el término de seis (6) meses de haber sido expedido. Dicho término s[6\lo podrá ser prorrogado por un término razonable a discreción del tribunal si el demandante demuestra justa causa para la conce-sión de la prórroga y solicita la misma dentro del término original. Transcurrido el término original o su prórroga sin que el emplazamiento hubiere sido diligenciado, se tendrá a la parte adora por desistida, con perjuicio. (Enfasis suplido.) 32 L.P.R.A. Ap. Ill, R. 4.3(b).
Conforme surge del texto citado y en lo aquí pertinente, la Regla 4.3(b), supra, establece que sólo se concederá la prórroga para diligenciar un emplazamiento si mediara justa causa y ésta se solicitara dentro del plazo original de los seis (6) meses. Sin embargo, a través de nuestra juris-prudencia hemos flexibilizado la regla para darle mayor oportunidad a los demandantes, de mediar justa causa, de solicitar una prórroga y emplazar a los demandados fuera del plazo de los seis (6) meses o su prórroga, de forma que no proceda la severa sanción de desistimiento de la de-manda con perjuicio.
Así pues, en Banco Metropolitano v. Berríos, 110 D.P.R. 721 (1981), al interpretar el texto de la Regla 4.3(b), supra, conjuntamente con la Regla 68.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, resolvimos que el foro de instancia tiene la facultad discrecional para prorrogar el término para diligenciar el emplazamiento, aún después de venci-dos los plazos establecidos. Específicamente expresamos que “[e]l más poderoso instrumento para hacer justicia re-servado a los jueces es la discreción. La equidad nació pre-*25cisamente de la necesidad de atemperar el rigor de la norma mediante recurso a la conciencia del juzgador”. íd., pág. 725.
En López v. Porrata-Doria, 140 D.P.R. 96, 102 (1996), reiteramos que el plazo de seis (6) meses dispuesto en la Regla 4.3(b), supra, es de cumplimiento estricto, razón por la cual los tribunales pueden ejercer su poder discrecional para ampliarlo aun cuando se le haya solicitado la pró-rroga luego de haber vencido el término establecido en dicha regla. Lo importante es que la parte que lo solicite demuestre causa para ello y no haya abuso de discreción del tribunal.
En resumen, el foro de instancia puede prorrogar el tér-mino de seis (6) meses para diligenciar un emplazamiento, aunque la prórroga se haya solicitado luego de haber ven-cido dicho término, y siempre y cuando medie justa causa y no haya abuso de discreción de parte del tribunal.
A la luz de estos preceptos debemos resolver entonces si el tribunal de instancia abusó de su discreción al imponer a la demandante peticionaria Rosado González la severa sanción de la desestimación de su acción con perjuicio. Veamos.
IV
En el caso de autos, la demandante peticionaria Rosado González logró emplazar a dos (2) de los demandados, Ivangs Manuel Rivera Pérez y Manuel Osvaldo Rivera Pé-rez, dentro del término de seis (6) meses que establece la Regla 4.3(b), supra. No pudo, sin embargo, emplazar al resto de los demandados dentro de dicho plazo. De los he-chos surge con meridiana claridad que la representación legal de la parte demandante no actuó con diligencia, ya que no notificó al tribunal con prontitud y dentro de los plazos que le fueron concedidos de las gestiones que esta-ban realizando para llevar a cabo los emplazamientos. De *26otra parte, los hechos procesales también reflejan que al solicitar la expedición de nuevos emplazamientos, aunque ya había transcurrido el término de seis (6) meses que es-tablece la Regla 4.3(b), supra, y las prórrogas que sobre el particular le fueran concedidas, la parte demandante jus-tificó la tardanza. No cabe duda que esta solicitud, como cuestión de hecho, era una solicitud de prórroga para emplazar. Tampoco es menos cierto que del expediente no surge que a la parte demandante se le hubiese notificado del incumplimiento de su representación legal con los tér-minos para emplazar y para notificar sobre las gestiones que se estaban realizando en torno a dicho diligencia-miento, ni de las graves consecuencias que este incumpli-miento podría acarrear, o sea, la pérdida de su causa de acción al ser desestimada la demanda con perjuicio.
Ante estas circunstancias y a tenor con las normas pro-cesales y la jurisprudencia previamente discutida, el foro de instancia abusó de su discreción al no permitir la expe-dición de nuevos emplazamientos en cuanto a los deman-dados no emplazados. La determinación de no permitir em-plazar a estos coherederos que son partes indispensables conlleva el que el tribunal de instancia eventualmente tenga que desestimar con perjuicio la demanda en su tota-lidad por falta de parte indispensable. En consecuencia, se desestimaría la acción aun para los demandados que fue-ron debidamente emplazados.
V
Las razones antes expuestas son las que nos permiten estar conforme con la Sentencia que hoy certifica este Tribunal.

(1) También se incluyeron en la demanda como herederos desconocidos a Zutano y a Mengano de Tal.


(2) Cabe destacar que los demandados emplazados nunca han comparecido.


(3) Esta orden fue notificada el 10 de agosto de 2000.


(4) Esta Orden fue notificada el 26 de octubre de 2000.


(5) El incumplimiento con dichos requisitos podría privar al tribunal de juris-dicción sobre la persona del demandado. Rodríguez v. Nasrallah, 118 D.P.R. 93, 99 (1986).


(6) En dicho caso señalamos que el plazo de seis (6) meses para diligenciar el emplazamiento comienza a contar desde el mismo día en que se presenta la demanda. Esto, independientemente de que, como realidad administrativa, dichos emplazamientos se expidan posteriormente.